DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Monique Perdok (Reg. No. 42,989) on July 13, 2021. 2.	The application has been amended as follows:
Rejoining claim 65 with claims 2, 25, 26, 28, 62-64, 66, 90-96, 99, and 100.
2.	(Currently amended) The method of claim 99, wherein the [hybridization of the step (a)] at least one of the oligonucleotides M1’, M2’, M3’, and M4’ hybridizes to at least one of regions M1, M2, M3, and M4 in step a) comprises [any] one of the following:
(i)	[for each of the target nucleic acids N,] hybridization of at least one of the oligonucleotides M1’ and M2’ to at least one of the regions M1 and M2[, respectively];
(ii)	[for each of the target nucleic acids N,] hybridization of at least one of the oligonucleotides M3’ and M4’ to at least one of the regions M3 and M4[, respectively];
(iii)	[for each of the target nucleic acids N,] hybridization of at least one of the oligonucleotides M1’ and M2’ to at least one of the regions M1 and M2[, respectively], and hybridization of at least one of the oligonucleotides M3’ and M4’ to at least one of the regions M3 and M4[, respectively];
(iv)	[for each of the target nucleic acids N,] hybridization of the oligonucleotides M1’ and M2’ to both the regions M1 and M2, respectively;
(v)	[for each of the target nucleic acids N,] hybridization of the oligonucleotides M3’ and M4’ to both the regions M3 and M4, respectively;
(vi)	[for each of the target nucleic acids N,] hybridization of the oligonucleotides M1’ and M3’ to both the regions M1 and M3, respectively;
(vii)	[for each of the target nucleic acids N,] hybridization of the oligonucleotides M1’ and M4’ to both the regions M1 and M4, respectively;
(viii)	[for each of the target nucleic acids N,] hybridization of the oligonucleotides M2’ and M3’ to both the regions M2 and M3, respectively;
(ix)	[for each of the target nucleic acids N,] hybridization of the oligonucleotides M2’ and M4’ to both the regions M2 and M4, respectively; or
(x)	[for each of the target nucleic acids N,] hybridization of the oligonucleotides M1’ and M2’ to both the regions M1 and M2, respectively, and 
25.	(Currently amended) The method of claim 99 or 100, wherein the label L1 is a colloidal metal particle[,] or a colored latex particle[, a pigmented liposome, or an enzyme].
            62.	(Currently amended) The method of claim 99 or 100, wherein [the single-stranded region of] each of the different target nucleic acids N is produced by denaturing [a] double-stranded nucleic acids. 
63.	(Currently amended) The method of claim 99 or 100, wherein each of the different target nucleic acids N is a DNA or an RNA.
 64.	(Currently amended) The method of claim 99 or 100, wherein each of the different target nucleic acids N is a nucleic acid derived from a genome of an eukaryote, a or a nucleic acid derived from a genome fragment produced by cleavage of a genome with a restriction enzyme; or an artificially amplified nucleic acid.
65.	(Currently amended) The method of claim 64, wherein each of the different nucleic acids N derived from [a bacterial] the genome of the bacterium is [any] one of the following:
a)	a genomic nucleic acid of Staphylococcus aureus [(hereinafter referred to as SA) comprising the nucleic acid sequence of a portion or all of the region from position 2653499 to position 2662118, the region from position 2656232 to position 2657658, or the region from position 2656470 to position 2656799, in the genomic DNA of SA identified by GenBank Accession No. FR714927];
b)	a genomic nucleic acid of Staphylococcus epidermis [(hereinafter referred to as SE) comprising the nucleic acid sequence of a portion or all of the region from position 384731 to position 393399, the region from position 385337 to position 388504, or the region from position 385517 to position 385796, in the genomic DNA of SE identified by GenBank Accession No. AE015929];
c)	a genomic nucleic acid of Pseudomonas aeruginosa [(hereinafter referred to as PA) comprising the nucleic acid sequence of a portion or all of the region from position 2386558 to position 2391818, the region from position 2386678 to position 2388735, or the region from position 2387395 to position 2387664, in the genomic DNA of PA identified by GenBank Accession No. CP004061];
d)	a genomic nucleic acid of Enterococcus faecalis [(hereinafter referred to as EF) comprising the nucleic acid sequence of a portion or all of the region from position 1837695 to position 1841178, the region from position 1838789 to position 1839704, or the region from position 1839147 to position 1839386, in the genomic DNA of EF identified by GenBank Accession No. HF558530];
e)	a genomic nucleic acid of Escherichia coli [(hereinafter referred to as EC) comprising the nucleic acid sequence of a portion or all of the region from position 1286884 to position 1291840, the region from position 1290625 to position 1291839, or the region from position 1291152 to position 1291460, in the genomic DNA of EC identified by GenBank Accession No. AP012306];
f)	a genomic nucleic acid of Enterobacter cloacae [comprising the nucleic acid sequence of a portion or all of the region from position 1566239 to position 1568859 or the region from position 1566732 to position 1566956 in the genomic DNA of Enterobacter cloacae identified by GenBank Accession No. CP001918]; or
g)	a genomic nucleic acid of Klebsiella pneumoniae [(hereinafter referred to as KP) comprising the nucleic acid sequence of a portion or all of the region from position 4082686 to position 4083937, the region from position 4082686 to position 4083380, or the region from position 4082799 to position 4083096, in the genomic DNA of KP identified by GenBank Accession No. CP003785].
66.	(Currently amended) The method of claim 99 or 100, wherein [the chromatography of the lateral flow chromatography device] step b) or c) is performed in a buffer containing at least one denaturant or chaotropic agent, or containing at least one denaturant or chaotropic agent and at least one inorganic salt.
92.	(Currently amended) The method of [any] one of claims 100, 90, and [90-]91, wherein the device is in a case made of a moisture-impermeable solid material.
93.	(Currently amended) The method of [any] one of claims 100, 90, and [90-]91, wherein [the single-stranded region of] each of the different target nucleic acids N is produced by denaturing [a] double-stranded nucleic acids.
94.	(Currently amended) The method of [any] one of claims 100, 90, and [90-]91, wherein each of the different target nucleic acids N is a DNA.
95.	(Currently amended) The method of claim 94, wherein each of the different target nucleic acids N is an artificially amplified nucleic acid.
96.	(Previously presented) The method of [any] one of claims 100, 90, and [90-]91, wherein [the lateral flow chromatography device] step b) or c) is performed in a buffer containing at least one denaturant or chaotropic agent, or containing at least one denaturant or chaotropic agent and at least one inorganic salt.
99.	(Currently amended) A chromatography method [to] for simultaneously detecting two or more different nucleic acids N in a sample, said method [comprising] is performed in the presence of a lateral flow chromatography device, the device comprises:
(i)	an application zone in contact with an enclosing zone, wherein an oligonucleotide R1’ labeled with a label L1 is enclosed on the enclosing zone and is capable of hybridizing to each of two or more different target nucleic acids N; 
(ii)	the enclosing zone in contact with both the application zone and a development element;
(iii)	[a] the development element which comprises two or more detection zones for capturing and then detecting nucleic acid hybrids, wherein each of the two or more detection zones is placed at different positions in the development element, wherein each of the detection zones comprise a different one of immobilized oligonucleotides R2’ which only specifically hybridizes to one of the two or more different target nucleic acids N; and
(iv)	an absorption zone [provided] in contact with the development element to absorb a solution that moves through the lateral flow chromatography device by capillary action,
wherein the method comprises the steps of:
a)	applying a solution comprising the two or more different target nucleic acids N and a set of at least one of oligonucleotides M1’, M2’, M3’, and M4’ [for each of the target nucleic acids N] to the application zone, wherein at least one of the oligonucleotides M1’, M2’, M3’, and M4’ hybridizes to at least one of regions M1, M2, M3, and M4[, respectively, in a single-stranded region] of each of the different target nucleic acids N [to] and yield different hybridized nucleic acids I [for each of the target nucleic acids N], wherein each of the regions M1, M2, M3, and M4 is in a single-stranded region of each of the different target nucleic acids N, and each of the different target nucleic acids N comprises a region R1 that is positioned between the regions M1 and M2, and a region R2 that is different from the region R1 and positioned between the regions M3 and M4;
b)	by capillary action in the lateral flow chromatography device, [letting] moving the different hybridized nucleic acids I of step a) [move] through the application zone to the enclosing zone [in which oligonucleotides R1’ labeled with a label L1 for each of the target nucleic acids N are enclosed], wherein the [labeled] oligonucleotides R1’ labeled with a label L1 on the enclosing zone hybridizes to each of the different hybridized nucleic acids I of step a) [respectively to]and yield different labeled hybridized nucleic acids II [for each of the target nucleic acids N];
c)	by capillary action in the lateral flow chromatography device, [letting]moving the different labeled hybridized nucleic acids II of step b) [move] through the enclosing
zone [toward]to the two or more detection zones, wherein each of the different labeled hybridized nucleic acids II of step b) specifically hybridizes to a different one of the immobilized oligonucleotides R2’ [for each of the target nucleic acids N which are immobilized] on one of the two or more detection zones[, wherein the oligonucleotides R2’ are immobilized in different detection zones, wherein each of the oligonucleotides R2’ immobilized in each of the different detection zones hybridizes to each of the labeled hybridized nucleic acids II of step c) to capture it]; and
d)	detecting the labeled hybridized nucleic acids II of step c) [captured in]on each of the detection zones [of (iii) using the label L1 as an indicator], thereby simultaneously detect the two or more different nucleic acids N in the sample [are simultaneously detected] based on a color generated from the label L1 in each of the [different] detection zones and the position of each of the detection zones in the development element.
100.	(Currently amended) A chromatography method [to] for simultaneously detecting two or more different nucleic acids N in a sample, said method [comprising] is performed in the presence of a lateral flow chromatography device, the device comprises:
(i)	an application zone in contact with an enclosing zone, wherein an oligonucleotide R1’ labeled with a label L1 is enclosed on the enclosing zone and is capable of hybridizing to each of two or more different target nucleic acids N; 
(ii)	the enclosing zone in contact with both the application zone and a development element;
(iii)	[a] the development element which comprises two or more detection zones for capturing and then detecting nucleic acid hybrids, wherein each of the two or more detection zones is placed at different positions in the development element, wherein each of the detection zones comprise a different one of immobilized oligonucleotides R2’ which only specifically hybridizes to one of the two or more different target nucleic acids N; and
(iv)	an absorption zone [provided] in contact with the development element to absorb a solution that moves through the lateral flow chromatography device by capillary action,
wherein the method comprises the steps of:
a)	applying a solution comprising the two or more different target nucleic acids N and a set of oligonucleotides M1’, M2’, M3’, and M4’ [for each of the target nucleic acids N] to the application zone, wherein the oligonucleotides M1’, M2’, M3’, and M4’ hybridize to regions M1, M2, M3, and M4[, respectively, in a single-stranded region] of each of the different target nucleic acids N [to] and yield different hybridized nucleic acids I [for each of the target nucleic acids N], wherein each of the regions M1, M2, M3, and M4 is in a single-stranded region of each of the different target nucleic acids N, and each of the different target nucleic acids N comprises a region R1 that is positioned between the regions M1 and M2, and a region R2 that is different from the region R1 and positioned between the regions M3 and M4;
b)	by capillary action in the lateral flow chromatography device, [letting] moving the different hybridized nucleic acids I of step a) [move] through the application zone to the enclosing zone [in which oligonucleotides R1’ labeled with a label L1 for each of the target nucleic acids N are enclosed], wherein the [labeled] oligonucleotides R1’ labeled with a label L1 on the enclosing zone hybridizes to each of the different hybridized nucleic acids I of step a) [respectively to]and yield different labeled hybridized nucleic acids II [for each of the target nucleic acids N];
c)	by capillary action in the lateral flow chromatography device, [letting] moving the different labeled hybridized nucleic acids II of step b) [move] through the enclosing zone [toward] to the two or more detection zones, wherein each of the different labeled hybridized nucleic acids II of step b) specifically hybridizes to a different one of the immobilized oligonucleotides R2’ [for each of the target nucleic acids N which are immobilized] on one of the two or more detection zones[, wherein the oligonucleotides R2’ are immobilized in different detection zones, wherein each of the oligonucleotides R2’ immobilized in each of the different detection zones hybridizes to each of the labeled hybridized nucleic acids II of step c) to capture it]; and
d)	detecting the labeled hybridized nucleic acids II of step c) [captured in]on each of the detection zones [of (iii) using the label L1 as an indicator], thereby simultaneously detect the two or more different nucleic acids N in the sample [are simultaneously detected] based on a color generated from the label L1 in each of the [different] detection zones and the position of each of the detection zones in the development element.
3.	The following is an examiner’s statement of reasons for allowance: 
Claims 2, 25, 26, 28, 62-66, 90-96, 99, and 100 are allowable in light of applicant’s amendment filed on April 8, 2021 and the examiner’s amendment. The rejection under 35 U.S.C 112 (a) has been withdrawn in view of applicant’s amendment filed on April 8, 2021 and the examiner’s amendment. The closest prior arts in the record are Gerdes et al., (US 2004/0110167 Al, published on June 10, 2004), Lee et al., (US 2006/0094005 Al, published on May 4, 2006), Wolde-Mariam (US 2003/0073073 Al, published on April 17, 2003) and Gingeras (US 2005/0136412 Al, published on June 23, 2005). These prior arts do not teach a combination of steps a) to d) of claim 99 or 100. These prior arts either alone or in combination with the other arts in the record do not teach or reasonably suggest a chromatography method for simultaneously detecting two or more different nucleic acids N in a sample which comprises all limitations recited in claims 99 and 100.  
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        July 17, 2021